DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/25/2021.
Claims 1, 8, and 15 are amended.
Claims 4- 6, 11-13, and 18-20 are cancelled.
Claims 1-3, 7-10, and 14-17 are pending.
Claims 1-3, 7-10, and 14-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
101
The claim limitations in combination provide additional elements that integrate the judicial exception into a practical application. The 101 rejection is withdrawn. 
112
Due to Applicant’s amendment’s, previous 112 rejections are withdrawn.
103
Chow discloses and upon invoking the smart contract, outputting, by the member node device of the blockchain, a prompt message to the client device of the common 
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract.
Chow states - One or more computing components of system 140 may generate a rules engine and a list of triggering events, which may be stored within a portion of data repository 144 (e.g., in step 404). For example, the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets… For example, system 140 may establish a loss of a private key by user 110 as a “triggering event” that would cause system 140 to perform operations that generate a new pair of public and private keys for user 110 in response to a verification of particular authentication credentials. System 140 may deem a documented theft of a portion of the tracked assets a 140 to perform operations to recover the stolen portion of the tracked assets and generate a new pair of public and private keys for user 110… may perform operations that authenticate user 110's identity and that regenerate a pair of private and public keys for user 110, which system 140 may transmit to user 110 through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416). Upon receipt of the newly generated private key, user 110 may access the hybrid distributed ledger (e.g., through the smartphone) and confirm the document transaction to recover the document. (column 17, line 17-67, column 20, line 1-42)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1, 8 and 15 recite “in response to retrieving the merchandise record that is stored and that is associated with the identity indicated by the first appearance data of the target merchandise, invoking, by the member node device of the blockchain, a smart contract”. According to the disclosure (¶ 84-88), “the member node device can generate a transaction based on the found merchandise record, and then submit the transaction to the smart contract to invoke the smart contract… In this case, the member node device can generate a transaction based on the collected appearance data of the target merchandise, and then submit the transaction to the smart contract to invoke the smart contract … an account address of the smart contract can be carried in the generated transaction, and the transaction can be submitted to the smart contract based on the account address as an input of the smart contract to invoke the smart contract,… can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract. ” The specification does not provide support for the claimed limitation. First, the invoking of the smart contract is not in response to the retrieved merchandise record and secondly, the disclosure is clear that the transaction and not the member node invokes the smart contract. The specification does not provide support for the claimed limitation. Dependent claims 2, 3, 7-10, 14,16 and 17 are rejected.
Claim 15 recites “one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recites “registering, by the member node device of the blockchain, the first appearance data of the target merchandise in a distributed database of the blockchain as an identity of the target merchandise…retrieving, by the member node device of the blockchain and from the distributed database of the blockchain, a merchandise record that is stored and that is associated with the identity indicated by the first appearance data of the target merchandise”. The claims do not recite an identity indicated by the first appearance data of the target merchandise. The claim state the first appearance is registered As an identity of the target merchandise. See also claims 3, 9, 10, etc. The claims are unclear and indefinite. Dependent claims 2, 3, 7-10, 14,16 and 17 are rejected.
Claim 15 recites “one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:…” The scope of the claim is unclear as the claims recite a single member 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,163,080) (“Chow”), and in view of Mehring et al. (2018/0336515) (“Mehring”).
Regarding claims 1, 8 and 15, Chow discloses in response to a client device of a common consumer accessing a member node device of a blockchain, collecting, by the member node device of the blockchain, first appearance data of target merchandise (Figure 6; column 8, line 48-56, column 10, line 18-28, column 22, line 53-67, column 23, line 1-67, column 24, line 1-67); 
Claim Interpretation-
Chow states - At step 702 an image of the document is obtained by a client device 102, 104, 106. The one or more client devices 102, 104, 106 can be associated with a user 108, 110, 112. In some embodiments, the user 108, 110, 112 can be associated with the document, such as, for example, an executor of the document, a benefactor of the document, a signatory of the document, and/or any other relation to the document….The document image obtained by the client device 102, 104, 106 is referred to herein as an original document….  At an optional step 704, the original document is transmitted to the system 140. … the system 140 modifies the original document and/or the modified document according to one or more known image verification functions. For example, in some embodiments, a watermark, coloration, and/or other alteration to the document image is performed…. a document may be hashed into a hybrid distributed ledger using a secure, known technique. In some embodiments, an image (e.g., from a camera, a scanner, a digital generated image, and/or any other source) of the document is hashed. The hashed document may also be used in the case of transactions, and an ownership chain may be maintained… (column 22, line 53-67, column 23, line 1-67, column 24, line 1-67)
registering, by the member node device of the blockchain, the first appearance data of the target merchandise in a distributed database of the blockchain as an identity of the target merchandise (column 23, line 30-67, column 24, line 1-51); 
Chow states - the unique identifier can be added to the document image by directly injecting additional code into the document image file… the 708, a hash of the modified document is generated… the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, … At step 710, the hash value of the modified document is transmitted to one or more peers 160 for inclusion in a distributed ledger,… the document image itself is stored on the distributed ledger as part of the generated block. (column 23, line 30-67, column 24, line 11-33, 44-46)


collecting, by the member node device of the blockchain, second appearance data of the target merchandise (Figure 7, 8; column 22, line 48-64, column 23, line 11-22, column 25, line 22-45, column 26, line 56-63); 
Claim Interpretation- According to the specification (¶ 93, 99, 110-113, 145-149), “When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise circulation sequence tracing for the target merchandise, the member node device can collect the appearance data of the target merchandise; search, based on the collected appearance data, for the merchandise circulation record that is stored and that is associated with the identity indicated by the appearance data.” 
Chow states - At step 804, an unverified copy of the original document is provided by a user 108, 110, 112 for verification… At step 806, a verifying entity, such as, for example, a financial institution, escrow entity, executor, attorney, 102, 104, 106, by using a peripheral device (e.g., camera, scanner, etc.) attached to the client device 102, 104, 106, by retrieving a document image from a storage device, and/or can receive a document image from one or more remote systems. (column 25, line 22-45)

determining, by the member node device of the blockchain, that the second appearance data matches the target merchandise (column 25, line 22-67, column 26, line 1-34); 
Chow states - At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document (column 26, line 18-24).

in response to determining that the second appearance data matches the target merchandise, retrieving, by the member node device of the blockchain and from the distributed database of the blockchain, a merchandise record that is stored and that is associated with the identity indicated by the first appearance data of the target merchandise (Figure 7, 8; column 10, line 29-48, column 24, line 36-51, column 26, line 6-17); 
Chow states - The hash value of the modified document may be incorporated with additional information regarding the document, such as, for example, data identifying signatory parties, issuing parties, guarantors of the document, ownership interest in the document, parties deriving a benefit from the document, parties having an obligation imposed in the document, and/or any other suitable information regarding the document… the system 140 retrieves the hash value of the original document from the distributed ledger. In some embodiments, the system 140 retrieves the hash value by obtaining a current copy of the distributed ledger and traversing the ledger until the block containing the hash value of the original document is found. The system 140 unpacks the hash value from the block. In other embodiments, the system 140 can maintain a searchable database of document images and/or hashes stored on the distributed ledger and can retrieve the document hash value from the searchable database (column 24, line 36-43, column 26, line 6-17)

wherein the merchandise record comprises a signature of a producer of the target merchandise generated using a private key of the producer of the target merchandise, wherein the merchandise record comprises a merchandise circulation record signed by a plurality of merchandise circulation parties on a circulation channel of the target merchandise, and (column 8, line 28-67, column 11, line 29-67, column 12, line 1-13, 27-44, column 14, line 32-37, column 15, line 4-31, 47-67, column 16, line 1-20, column 17, line 4-49, column 22, line 56-64, column 23, line 63-67, column 24, line 1-29, column 26, line 24-34);  
Chow states - the hash function includes a digital signature 202 of a client 102, 104, 106. In some embodiments, the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, such as, for example, a public key of a signatory to the document, a private key an issuing entity of the document, a public key of a guarantor of the document, and/or any other suitable public or private key…. a digital signature applied to the input and/or output data using a corresponding private key of a current owner of the tracked document image…Further, in some aspects, the transaction data may include a digital signature 306C of the prior owner, which may be applied to hash 306A and public key 306B using a private key of the prior owner through any of a number of techniques  (column 11, line 40-42, column 14, line 32-37, column 24, line 14-22).

in response to retrieving the merchandise record that is stored and that is associated with the identity indicated by the first appearance data of the target merchandise, invoking, by the member node device of the blockchain, a smart contract configured to perform merchandise  Page: 3 of16 tracing logic on the merchandise record, wherein the smart contract is associated with the identity indicated by the first appearance data of the target merchandise and, wherein the smart contract is published in the distributed database of the blockchain (column 7, line 18-67, column 9, line 10-28, column 10, line 29-48, 60-67, column 11, line 29-50, column 12, line 1-44, column 23, line 30-67, column 24, line 36-51, column 26, line 6-17, column 27, line 3-31); 
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract. While Chow does not recite the term “smart contract”, it does disclose rules that define the terms of use in the block chain that trigger events based on the rules, as used and explained in Applicant’s disclosure. 
Chow states - For example, one or more computing components of system 140 (e.g., server 142) may be configured (e.g., by executed software instructions) to establish one or more rules that regulate a distributions of and/or transactions associated with the tracked assets, an initiation of transfers of the tracked assets (e.g., a sale, a use of the tracked assets as collateral in a secured transaction etc.), and any other action involving the tracked assets and/or the hybrid public-private ledger… Data repository 144 may store a rules engine identifying one or more rules that regulate tracking, viewing, verification, updating, and/or access to tracked document images, an initiation of one or more transactions involving the tracked assets (e.g., a sale, a transfer in ownership, a 108, 110, and/or 112, processes that recover assets tracked in the hybrid public-private ledger, etc.). Data repository 144 may also store information identifying an event triggers list that identifies causal relationships established by system 140 between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated transactions of tracked document images within the hybrid distributed ledger (e.g., “triggering events”). (column 7, line 18-28, column 9, line 10-28)

based on the merchandise tracing logic of the smart contract, determining, using a public key of the producer, whether the signature of the producer in the merchandise record is valid (column 7, line 18-67, column 9, line 10-28, column 10, line 29-48, 60-67, column 11, line 29-50, column 14, line 32-37, column 24, line 1-29; Claim 1) ; and 
Chow states - the hash function includes a digital signature 202 of a client 102, 104, 106. In some embodiments, the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, such as, for example, a public key of a signatory to the document, a private key an issuing entity of the document, a public key of a guarantor of the document, and/or any other suitable public or private key…Further, in some aspects, the transaction data may include a digital signature 306C of the prior owner, which may be applied to hash 306A and 306B using a private key of the prior owner through any of a number of techniques … wherein the first hash value is generated by a hash function including at least one of a public key and a private key, and the accessed rules data specifies the hash function (column 14, line 32-37, column 24, line 14-22; claim 1)

based on determining that the signature of the producer in the merchandise record is valid, generating an indication that validation succeeded; (Figure 7, 8; column 24, line 1-29, column 26, line 18-49)
Chow states -  For example, in various embodiments, failure to match the hash functions may indicate that one or more terms in the unverified document image do not match one or more terms in the original document, the signatures in the unverified document image may not match the signatures in the original document, and/or one or more other discrepancies between the unverified document image and the original document. If the hash values match and the unauthenticated document is authenticated, at step 816, the system 140 generates an authentication message that is transmitted to the verifying party 108, 110, 112.  (column 26, line 27-38)

and upon invoking the smart contract, outputting, by the member node device of the blockchain, a prompt message to the client device of the common consumer indicating a merchandise tracing result of the merchandise tracing logic (column 17, line 17-67, 
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract.
Chow states - One or more computing components of system 140 may generate a rules engine and a list of triggering events, which may be stored within a portion of data repository 144 (e.g., in step 404). For example, the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets… For example, system 140 may establish a loss of a private key by user 110 as a “triggering event” that would cause system 140 to perform operations that generate a new pair of public and private keys for user 110 in response to a verification of particular authentication credentials. System 140 may deem a documented theft of a portion of the tracked assets a “triggering event” that would cause system 140 to perform operations to recover 110… may perform operations that authenticate user 110's identity and that regenerate a pair of private and public keys for user 110, which system 140 may transmit to user 110 through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416). Upon receipt of the newly generated private key, user 110 may access the hybrid distributed ledger (e.g., through the smartphone) and confirm the document transaction to recover the document. (column 17, line 17-67, column 20, line 1-42)


Chow does not disclose and wherein the merchandise circulation record comprises a timestamp indicating a circulation sequence of the target merchandise; generating the circulation sequence of the target merchandise based on the timestamp from the merchandise circulation record.  

Mehring teaches wherein the merchandise circulation record comprises a timestamp indicating a circulation sequence of the target merchandise (¶ 16, 18, 20, 23, 24, 31, 50, 63, 64); 
Mehring states - maintains a continuously growing list of records, called transactions (also referred to herein as blocks), secured from tampering and revision. Each transaction preferably contains a payload having relevant information, such as a timestamp and a link to a previous transaction and is encrypted resulting in a unique hashcode... the parameters may include sensor-

generating the circulation sequence of the target merchandise based on the timestamp from the merchandise circulation record(¶ 16, 18, 20, 23, 29, 46, 47,  50, 51, 54, 58, 62, 71); 
Mehring states - maintains a continuously growing list of records, called transactions (also referred to herein as blocks), secured from tampering and revision. Each transaction preferably contains a payload having relevant information, such as a timestamp and a link to a previous transaction and is encrypted resulting in a unique hashcode... the parameters may include sensor-recorded data elements related to information selected from the group consisting of: product condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with the consumer product at the particular time and/or place.  (¶ 18, 23)

storing, tracking, and authenticating one or more documents using a distributed ledger, such as a distributed ledger” and Mehring(¶ 5), which teaches, “a way to ensure that the data collected is both readily available and as tamper - proof” in order to provide efficient monitoring of product distribution using a block chain (Mehring; ¶ 2-4).
Regarding claims 2, 9 and 16, Chow discloses wherein registering the first appearance data of the target merchandise in the distributed database comprises: performing, in the distributed database of the blockchain, storage on the first appearance data of the target merchandise that is associated with the identity of the target merchandise that has been registered in the blockchain (column 23, line 30-67, column 24, line 1-51).  
Regarding claims 3, 10 and 17, Chow discloses obtaining the merchandise record that is generated by an operator of the target merchandise and that corresponds to the target merchandise (column 10, line 18-28, column 11, line 29-50, column 24, line 36-51, column 26, line 6-17); and publishing the merchandise record and the first appearance data of the target merchandise to the blockchain, to perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity indicated by the first appearance data of the target merchandise (column 10, line 29-48, 60-67, column 23, line 30-67, column 24, line 36-51, column 26, line 6-17, column 27, line 3-31).merchandise. 
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,163,080) (“Chow”), in view of Mehring et al. (2018/0336515) (“Mehring”) and further in view of Toyoshima et al. (2016/0085100) (“Toyoshima”).
Regarding claims 7 and 14, Chow discloses wherein both the first appearance data and the second appearance data comprise a visible portion of the outer surface of the target merchandise (column 22, line 48-64, column 23, line 11-22, column 25, line 35-45). Neither Chow nor Mehring teach wherein an outer surface of the target merchandise comprises an optical medium that solidifies the first appearance data and the second appearance data of the target merchandise. Toyoshima teaches wherein an outer surface of the target merchandise comprises an optical medium that solidifies the first appearance data and the second appearance data of the target merchandise (¶ 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chow, Mehring and Toyoshima in order to create a product with a hardened outer layer (Toyoshima; ¶ 2, 3, 68).
Claim Interpretation- According to the specification (¶ 70-72, 80, 121, 136)), “In an illustrated implementation, the outer surface of the merchandise can be pre- sprayed with an optical medium used to solidify the appearance data of the merchandise. Specific materials of the optical medium are not limited to those described in the present specification, and include but are not limited to any materials that can be sprayed on the outer surface of the merchandise and that are used to solidify the appearance data of the merchandise….An optical sensor for collecting the appearance data of the merchandise solidified by using the nano-optical film can be mounted on the member node device in the consortium . 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colson et al., (US 2018/0094953) teaches the use of a blockchain in product tracking from manufacture to delivery.
Eker et al., (US 8534544) teaches authenticating a product by its digital images
Sriram et al., (US 20160164884) teaches cryptographic verification of merchandise logistics. 
Hu (US20190370905) – teaches verification of appearance data on a product in a blockchain- (Double Patenting)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685